           Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.1 Page 1 of 11
AO 106 (Rev. 04/10) Application for a Search Warrant   (l.A 5

                                      UNITED STATES DISTRICT C
                                                                     for the
                                                         Southern District of California

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )          Case No.
              a black Alcatel cellular telephone
                      Model No. 1066G
                                                                        )
                                                                        )                         19MJ3088
                    FCC ID: 2ACCJB098                                   )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that-on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference
located in the ___S_o_u_t_h_e_rn___ District of _____C_a_lif_o_rn_i_a_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                          Offense Description

       8 U.S.C. Section 1324                                                        Alien Smuggling

          The application is based on these facts:
        See attached Affidavit of Officer Carlo E. Nazareno, U.S. Customs and Border Protection

          iJf Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than                         ______ ) is requested
            under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the




                                                                                               Printed name and title

Sworn to before me and signed in my presence.




City and state: San Diego, CA                                                  Hon. Peter C. Lewis, United States Magistrate Judge
                                                                                               Printed name and title
        Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.2 Page 2 of 11




 1                                        AFFIDAVIT
 2         I, Carlo E. Nazareno, having been duly sworn, do hereby state that the following is
 3 true to my knowledge and belief:

 4                                       INTRODUCTION
 5          1.    I make this affidavit in support of an application for a search warrant in
 6 furtherance of an alien smuggling investigation conducted by U.S. Customs and Border
 7 Protection (CBP) for the following electronic device:

 8
                        (1)    a black Alcatel cellular telephone
 9                             Model No. 1066G
                               FCC ID: 2ACCJB098
10
                               (hereinafter "Target Telephone")
11
     This search supports an investigation and prosecution of Veronica Maria Vega ("VEGA")
12
     for the crimes mentioned below. A factual explanation supporting probable cause follows.
13
           2.     CBP officers seized the Target Telephone from VEGA on May 19, 2019 at
14
     the time of her arrest. It is believed that the Target Telephone was used by VEGA to
15
     communicate with co-conspirators during an alien smuggling event within the Southern
16
     District of California, in S.D. Cal. Crim. Case No. 19cr2233-H. Probable cause exists to
17
     believe that the Target Telephone contains evidence relating to violations of Title 8, United
18
     States Code, Section 1324 (alien smuggling). The Target Telephone is currently in the
19
     possession of CBP, located at 880 Front Street, San Diego, California 92101.
20
           3.     Based upon my experience and training, and all the facts and opinions set forth
21
     in this Affidavit, I submit this Affidavit in support of the application to search the Target
22 Telephone for and to seize the items set forth in Attachment B (incorporated herein) which
23
     I believe will be found in the item to be searched as described in Attachment A (incorporated
24
     herein).
25
           4.     The information contained in this affidavit is based upon my experience and
26
     training, and consultation with other federal, state, and local law enforcement agents.
27
     Because this affidavit is submitted for the limited purpose of obtaining a search warrant, it
28
     does not set forth every fact known by me or others regarding this investigation, but only
         Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.3 Page 3 of 11




 1 contains those facts believed to be necessary to establish probable cause. Dates, times and
 2 amounts are approximations unless otherwise noted.
 3                                        TRAINING AND EXPERIENCE
 4           5.       I am an Officer with the United States Customs and Border Protection (CBP)
 5 within the Department of Homeland Security. I have been a CBP Officer since June 18,
 6 2007 having completed the CBP Officer academy at the Federal Law Enforcement Training
 7 Center (FLETC) in Glynco, Georgia. As a result of my training and experience as a CBP
 8 Officer, I am familiar with federal criminal and immigration laws. My primary duties have
 9 been the enforcement of federal immigration and customs laws. As part of this training, I
1O attended criminal investigation training that included course studies in, among other things,
11 criminal law, constitutional law, search and seizures, and courtroom procedure.
12           6.       As a CBP Officer, I am a Federal Law Enforcement Officer within the meaning
13 of Rule 41(b) of the Federal Rules of Criminal Procedure, that is, a government agent
14 engaged in the enforcement of the criminal laws of the United States, and thereby authorized
15 to request issuance of federal search and seizure warrants. As an Officer with Customs and
16 Border Protection, my responsibilities include the investigation of possible violations of
17 Immigration and Nationality laws (Title 8, United States Code), including alien smuggling
18 in violation of Title 8, United States Code, Section 1324, and related offenses.
19           7.     My assignment includes investigations related to unlawful aliens and alien
20 smuggling. In the course of my duties, I have worked as the case agent, directing specific
21 alien smuggling and illegal entry investigations. I have worked as an officer at the San
22 Ysidro, California, Port of Entry (POE), the Otay Mesa, California POE and Tecate,
23 California POE.
24           8.       During my assignments, I have interviewed Defendants and witnesses relative
25 to their illegal entry and alien smuggling. Through my observations and these interviews, I
26 have gained a working knowledge and insight into the normal operational habits of unlawful
27 aliens and alien smugglers, with particular emphasis on those who attempt to illegally enter
28 or smuggle unlawful aliens into the United States from Mexico.
     Affidavit in Support of Search Warrant        2
         Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.4 Page 4 of 11




 1           9.       Through the course of my training, investigations, work expenence, and
 2 conversations with other law enforcement personnel, I am aware that it is a common practice
 3 for alien smugglers to work in concert with other individuals, and they do so by utilizing
 4 cellular telephones, pagers and portable radios to maintain communications with co-
 5 conspirators in order to further their criminal activities. As a part of the San Ysidro Criminal
 6 Enforcement Unit (CEU), I have seen numerous telephones being used by load drivers to
 7 communicate with smugglers. Typically, load drivers transporting aliens within the United
 8 States are in telephonic contact with co-conspirators immediately prior to and following the
 9 entry of unlawful aliens into a load vehicle, at which time they receive instructions on where
10 and when to pick up the unlawful aliens and where to deliver them.
11           10.      Based on my training, work experience, and conversations with other law
12 enforcement personnel, I am also aware that:
13                    a.       Smugglers and traffickers will use cellular telephones because they are
14 mobile and they have instant access to telephone calls, text, web, and voice messages.
15                    b.       Smugglers and traffickers will use cellular telephones because they are
16 able to actively monitor the progress of their illegal activities from point of origin in Mexico
17 to point of destination in the United States.
18                    c.       Smugglers and traffickers and their accomplices will use cellular
19 telephones because they can easily arrange and/or discuss smuggling fees, availabilities of
20 transportation, and costs associated with smuggled aliens.
21                    d.       Smugglers and traffickers will use cellular telephones to direct,
22 coordinate the transfer and acquisition of payment for smuggling and trafficking fees,
23 request additional fees from aliens and/or their sponsors, and coordinate drivers to
24 synchronize an exact drop off and/or pick up time of their aliens.
25                    e.       The use of cellular telephones by smugglers and traffickers tends to
26 generate evidence that is stored on the cellular telephones including, but not limited to
27 emails, text messages, photographs, audio files, call logs, address book entries, IP addresses,
28 social network data, and location data.
     Affidavit in Support of Search Warrant           3
        Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.5 Page 5 of 11




 1          11.    In preparmg this affidavit, I have conferred with other agents and law
 2 enforcement personnel who are experienced in the area of alien smuggling investigations,
 3 and the opinions stated herein are shared by them.
 4                                          PROBABLE CAUSE
 5          12.    On May 19, 2019, at approximately 1:52 a.m., VEGA applied for entry into
 6 the United States from Mexico in lane #23 at the San Ysidro, California, port of entry, as
 7 the driver and sole visible occupant of a silver 2001 Volvo sedan bearing California license
 8 plate no. 6VDH560. At the primary booth, Defendant presented an application for ID
 9 renewal from the California DMV. She told the primary officer that she had lost her entry
1O documents. The CBP officer asked VEGA if she had anything to declare and VEGA said
11 no. She said her destination was Orange County.
12          13.    CBPO Tovar asked Vega to open the trunk, so VEGA stepped out of the
13 vehicle and opened the trunk with a single key. CBPO Tovar observed a non-factory
14 compartment in the trunk behind the rear seat and pulled down the carpeting revealing a
15 wooden board. After CBPO Tovar walked around the Volvo and pulled down the back seat,
16 he observed a person-the material witness 1-hiding in the compartment between the back
17 seat and trunk.
18          14.    VEGA was then escorted to the security office, the vehicle was referred to
19 secondary inspection, and the material witness was removed from the trunk of the vehicle.
20          15.    VEGA was placed under arrest and officers seized the Target Telephone. 2
21 VEGA was advised of her Miranda rights and elected to make a statement. Essentially,
22 VEGA denied knowing of the smuggling act, said she was heading to Orange County, and
23 that she had lived in Mexico for the past 7 years.
24          16.    The material witness (Ms. Zheng) was also interviewed by CBP officers. She
25 stated that she is a citizen of China and had travel from Beijing to Tijuana in hopes of
26
             The material witness's name is Caiying Zheng. Ms. Zheng is a citizen of China and currently does
27 not have permission to lawfully enter or remain within the United States.
    2
             The Target Telephone was likely seized from the vehicle in secondary inspection but could have
2 8 been seized from her person.

    Affidavit in Support of Search Warrant            4
         Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.6 Page 6 of 11




 1 entering the United States. She stated that she was in Tijuana, Mexico for approximately 3
 2 days prior to the instant smuggling offense. Ms. Zheng was shown a 6-pack photographic
 3 lineup and identified VEGA as the driver of the vehicle. Ms. Zheng is in custody with a
 4 pending video-deposition date of no later than July 31, 2019.
 5            17.     Based upon my experience and investigation in this case, I believe that VEGA
 6 was involved in an alien smuggling event as she applied for entry into the United States.
 7 Based upon my experience training and in consultation with other law enforcement officers
 8 experienced in alien smuggling investigations, and all the facts and opinions set forth in this
 9 affidavit, I believe that information relevant to the alien smuggling activities of VEGA, such
10 as telephone numbers, made and received calls, contact names, electronic mail ( e-mail)
11 addresses, appointment dates, messages, pictures and other digital information are stored in
12 the memory of Target Telephone.
13           18.      Finally, alien smuggling conspiracies require detailed and intricate planning to
14 successfully evade detection by law enforcement. In my professional training and
15 experience, this requires planning and coordination in the days and weeks and often months
16 prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
17 and will continue to attempt to communicate with the subject after the arrest to determine
18 the whereabouts of their valuable cargo. Based on my training and experience, individuals
19 such as VEGA will attempt to minimize the amount of time they were involved in their
20 smuggling activities and often times are actually involved for weeks and months longer than
21   they claimed to be involved. Given those facts, I respectfully request permission to search
22 Target Telephone for data beginning on January 1, 2019, up to and including May 19,
23 2019.
24                                            METHODOLOGY
25           19.      It is not possible to determine, merely by knowing the cellular telephone's
26 make, model and serial number, the nature and types of services to which the device is
27 subscribed and the nature of the data stored on the device. Cellular devices today can be
28 simple cellular telephones and text message devices, can include cameras, can serve as
     Affidavit in Support of Search Warrant         5
         Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.7 Page 7 of 11




 1 personal digital assistants and have functions such as calendars and full address books and
 2 can be mini-computers allowing for electronic mail services, web services and rudimentary
 3 word processing. An increasing number of cellular service providers now allow for their
 4 subscribers to access their device over the internet and remotely destroy all of the data
 5 contained on the device. For that reason, the device may only be powered in a secure
 6 environment or, if possible, started in "flight mode" which disables access to the network.
 7 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 8 equivalents and store information in volatile memory within the device or in memory cards
 9 inserted into the device. Current technology provides some solutions for acquiring some of
10 the data stored in some cellular telephone models using forensic hardware and software.
11 Even if some of the stored information on the device may be acquired forensically, not all
12 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
13 data acquisition or that have potentially relevant data stored that is not subject to such
14 acquisition, the examiner must inspect the device manually and record the process and the
15 results using digital photography. This process is time and labor intensive and may take
16 weeks or longer.
17           20.      Following the issuance of this warrant, I will collect the Target Telephone
18 and subject it to analysis. All forensic analysis of the data contained within the telephone
19 and its memory cards will employ search protocols directed exclusively to the identification
20 and extraction of data within the scope of this warrant.
21           21.      Based on the foregoing, identifying and extracting data subject to seizure
22 pursuant to this warrant may require a range of data analysis techniques, including manual
23 review, and, consequently, may take weeks or months. The personnel conducting the
24 identification and extraction of data will complete the analysis within ninety (90) days,
25 absent further application to this court.
26                                            CONCLUSION
27           22.      Based on all of the facts and circumstances described above, my training and
28 experience, and consultations with other law enforcement officers, there is probable cause
     Affidavit in Support of Search Warrant        6
         Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.8 Page 8 of 11




 1 to conclude that VEGA utilized the Target Telephone to facilitate violations of Title 8,
 2 United States Code, Section 1324.
 3           23.      Because the Target Telephone was promptly seized during the investigation
 4 of VEGA's smuggling activities and has been securely stored since it was seized, there is
 5 probable cause to believe that evidence of illegal activities committed by VEGA continues
 6 to exist on the Target Telephone. As stated above, I believe that the appropriate date range
 7 for this search is from January 1, 2019, up to and including May 19, 2019.
 8           24.      Therefore, I respectfully request the Court issue a warrant authorizing me, an
 9 Officer with CBP, or another federal law enforcement Agent specially trained in digital
1O evidence recovery, to search the Target Telephone, as described in Attachment A, and
11   seize the items listed in Attachment B, using the methodology described above.
12
             I swear the foregoing is true and correct to the best of my knowledge and belief.
13
14
15
16
17
18 Subscribed and sworn to before me on
   this ;2.'i~day of July, 2019.
19
20
21
22 United States Ma ·strate Judge
23
24
25
26
27
28
     Affidavit in Support of Search Warrant         7
   Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.9 Page 9 of 11




                                ATTACHMENT A

                         PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title
8, United States Code Section 1324, is described below:

                   (1)    a black Alcatel cellular telephone
                          Model No. 1066G
                          FCC ID: 2ACCJB098




currently in the possession of U.S. Customs and Border Protection, located at 880
Front Street, San Diego, California 92101.
  Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.10 Page 10 of 11




                                   ATTACHMENT B

                                 ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the cellular telephone. The seizure and search of the
cellular telephone will be conducted in accordance with the affidavit submitted in support
of the warrant.

The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos,
and location data, for the period of January 1, 2019 to May 19, 2019:

      a.     tending to indicate efforts to smuggle undocumented aliens from Mexico to
             the United States or smuggle undocumented aliens further into the interior of
             the United States;

      b.     tending to identify other facilities, storage devices, or services such as email
             addresses, IP addresses, phone numbers that may contain electronic evidence
             tending to indicate efforts to smuggle undocumented aliens from Mexico to
             the United States or smuggle undocumented aliens further into the interior of
             the United States;

      c.     tending to identify co-conspirators, criminal   associates,     or    others
             involved in smuggling illegal aliens from Mexico to the United States or
             smuggling undocumented aliens further into the interior of the United States;

      d.     tending to identify travel to or presence at locations involved in smuggling
             undocumented aliens from Mexico to the United States or smuggling
             undocumented aliens further into the interior of the United States, such as
             stash houses, load houses, or delivery points;

      e.     tending to identify illicit proceeds, cash, checks, wires, bank accounts,
             financial records, financial transactions, ledgers, or other information related
             to proceeds derived from smuggling undocumented aliens from Mexico to
             the United States or smuggling undocumented aliens further into the interior
             of the United States;
  Case 3:19-mj-03088-PCL Document 1 Filed 07/24/19 PageID.11 Page 11 of 11




       f.     tending to identify the user of, or persons with control over or access to, the
              subject phone; or

       g.     tending to place in context, identify the creator or recipient of, or establish
              the time of creation or receipt of communications, records, or data above;

which are evidence of violations of Title 8, United States Code, Section 1324.

The seizure and search of the cellular phone( s) shall follow the procedures outlined in the
supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent
files on the cellular phone(s) may be searched for the evidence above.
